Citation Nr: 0217202	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
kidney disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that reopened the claim, but denied 
entitlement to service connection for a kidney disorder.

The Board notes that evidence has been submitted pertaining 
to a bladder disorder and its possible relationship to 
service.  As this is viewed as a new claim, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
kidney disorder was denied in a March 1984 rating decision; 
the veteran did not appeal the denial.

2.  Evidence received since the March 1984 rating decision 
includes evidence that is not relevant and probative to the 
issue at hand, and, when viewed in conjunction with the 
evidence previously of record is not so significant that it 
must be considered in order to fairly decide the merits of 
the case.


CONCLUSION OF LAW

Evidence submitted since the March 1984 rating decision is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2002).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Act and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  They also include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).  In addition, the define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will be decide the claim under the prior version of 
the regulation.

New and Material

The veteran's initial claim for entitlement to service 
connection for residuals of pneumonia was denied in March 
1984.  Although he was give written notification of the 
denial that same month, a timely appeal was not thereafter 
filed; therefore, the rating decision became final.  

Although the RO determined in an April 2001 rating decision 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection, the Board, 
in the first instance, must rule on the matter of reopening 
a claim.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened.  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, 
it must first be determined whether the veteran has 
submitted new and material since the most recent adverse 
final decision. 

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the March 
1984 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Applicable law provides that a claim, which is the subject 
of a prior final decision, may be reopened upon presentation 
of new and material evidence.  38 U.S.C.A. § 5108.  The 
analysis to be applied when a claim to reopen is presented 
begins with a determination whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the March 1984 rating 
decision consisted of service medical records and private 
medical records dated in August 1959 and June 1964.  Service 
medical records noted the veteran's complaints of an aching 
feeling in the left lumbar area.  Questionable kidney 
trouble was indicated.  Urinalysis tests did not reveal a 
kidney problem.  The impression was some type of strain.  
The separation examination report was negative for 
complaints or findings of a kidney disorder.  Private 
medical records dated in August 1959 summarized a procedure 
the veteran underwent in July 1959.  The veteran gave a past 
history of renal disease.  A comment in the report noted 
that the studies and the veteran's history were strong 
presumptive evidence of a calculus in the uretero pelvic 
junction with reflux shut down of the right kidney.  The 
record dated in June 1964 made reference to the veteran's 
history of kidney stones in 1959.

Upon consideration of this evidence, service connection was 
denied on the basis that there was insufficient evidence of 
a kidney disorder in service or within a presumptive period 
following service.

Evidence submitted since the March 1984 rating decision 
consists of a duplicate of an August 1959 medical record, 
private medical records from Our Lady of Lourdes Medical 
Center dated in November 1995, medical reports from Louis L. 
Keeler III, M.D., dated in November 1995 and January and 
February 1997, private medical records from Eric Rovner, 
M.D., dated in April and June 1998, private medical records 
from Philip Hanno, M.D., dated in January 2000, 
correspondence from Dr. Rovner dated in July 2000, a VA 
examination report dated in December 2000, and a lay 
statement from a serviceman dated in May 2001.  All of the 
aforementioned evidence, with the exception of the duplicate 
medical records dated in 1959, pertains to a bladder 
disorder that has been diagnosed as chronic cystitis.  For 
this reason, the Board finds that the newly received 
evidence of a bladder disorder is not material to the 
veteran's claim of entitlement to service connection for a 
kidney disorder.

Having determined that new and material evidence has not 
been added to the record since March 1984, the veteran's 
application to reopen the claim for service connection for a 
kidney disorder is denied.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 



ORDER

The application to reopen the claim of entitlement to 
service connection for a kidney disorder is denied, as new 
and material evidence has not been submitted.   



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

